





Exhibit 10.2




Wausau Paper Corp.

Long-Term (2016) Equity Incentive Compensation Plan




Grants of performance units under the Long-Term (2016) Equity Incentive
Compensation Plan will vest upon the Company’s attainment of certain targeted
levels of “total shareholder return.”  The calculation of total shareholder
return is measured over a three year period and is calculated by reference to a
“target” and a “maximum” total shareholder return.  If total shareholder return
is at the target (7% per year return, or 22.5% over the three-year performance
period), grant recipients will receive 50% of the total potential award.  If
total shareholder return is at or above the maximum (14% per year, or 48.2% over
the three-year performance period), grant recipients will receive 100% of the
total potential award.  At total shareholder return levels that are less than
the maximum, the award is prorated based on the actual level of total
shareholder return that is achieved.  The maximum potential award for the Chief
Executive Officer, Chief Financial Officer, and our Senior Vice President &
General Manager, as well as the levels that would be achieved at the target for
total shareholder return, is described in the table below.




 

Performance Units Granted

 

Target Opportunity

(Vested award at Target TSR)

Maximum Opportunity

(Vested award at Max. TSR)

 

 

 

 

Chief Executive Officer

32,817

 

65,633

 

 

 

 

 

 

Chief Financial Officer

7,990

 

15,979

 

 

 

 

 

 

Senior Vice President & General Manager




7,990

 




15,979

 




Under the Long-Term (2016) Equity Incentive Compensation Plan, “total
shareholder return” is determined by dividing (1) the sum of (a) the average
closing share price for the Company’s common stock over the last 60 trading days
of the period immediately prior to the end of the three-year performance period
(the “Maturity Date FMV”); and (b) cash dividends paid during the three-year
performance period; by (2) the average closing share price for the Company’s
common stock over the last 60 trading days preceding the date of grant (the
“Grant Date FMV”).  The formula for calculating TSR is as follows:




(Maturity Date FMV + Cash Dividends Paid)

– 1

=  Total Shareholder Return

Grant Date FMV




Total shareholder return is calculated to the closest tenth of a percent, and
vested performance units are rounded to the next highest whole unit.









